Citation Nr: 1418378	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a bilateral foot disability was denied by the Board in a February 2013 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand.  In a January 2014 Order, the Court vacated the Board's decision and remanded the issue for action consistent with the Joint Motion for Remand.  The case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties indicated that the Board failed in its duty to assist by not ensuring that a VA medical opinion complied with a prior remand directive.  In this respect, the Board remanded the issue on appeal in November 2012 to obtain an additional medical opinion.  The examiner was asked to opine as to whether the preexisting pes planus increased in severity during active service.  If so, the examiner was asked to determine whether it was clearly and unmistakably not aggravated beyond its natural progression.  The November 2012 VA examiner opined that it would be more speculation to state that the Veteran's flat feet worsened during his military service.  The examiner then opined that it was less likely as not that his flat feet worsened due to his military service.  In the February 2013 decision, the Board acknowledged that the second opinion was incongruent with the first and, therefore, used the first opinion in the adjudication of the Veteran's claim.  The Board also found that the opinion complied with the November 2012 remand.  The parties found this to be improper and requested that a new opinion be obtained.  Consequently, the Board must remand to obtain a new VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, so that he may identify any treatment from a private health care provider pertaining to the disability on appeal.

If the Veteran identifies private treatment, the RO/AMC must make two attempts for the private treatment records unless the records do not exist or a second request for such records would be futile.  The Veteran must be notified of any inability to obtain records.    

2.  Schedule the Veteran for a new VA examination to determine the current nature and etiology of his bilateral foot disability.  The examiner is requested to review the claims file and indicate that such a review was conducted.  Following a review of the claims file and examination of the Veteran, the examiner must address the following:

With respect to the preexisting pes planus and right bunion formation of MP joint, right large toe, the examiner must express an opinion as to whether the preexisting disability increased in severity during active service.  The examiner should note that the Veteran is competent to attest to his symptoms and should discuss the Veteran's reported symptoms during service and after service.  

If the examiner opines that the disability increased in severity during active service, the examiner must provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability was not aggravated beyond its natural progression.  (i.e. is it clear and unmistakable that any worsening was due to the natural progression of the disability?)

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

With respect to any bilateral foot disability (other than pes planus and bunion of right great toe), including, but not limited to bunion on the left foot, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral foot disability is causally or etiologically related to active service.  

A complete rationale must be provided for any opinion reached.  

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



